Citation Nr: 9931132	
Decision Date: 11/01/99    Archive Date: 11/17/99

DOCKET NO.  99-15 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for fractured toes.

2.  Entitlement to service connection for residuals of a 
right hand injury.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for a left leg 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


REMAND

The veteran had active duty from 	July 1979 to July 1982.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1999, from 
the Jackson, Mississippi, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for fractured toes, right hand injury, 
hearing loss, and left leg condition.  

The claim is not ready for appellate review, however, as the 
veteran has requested a Travel Board hearing at the regional 
office.  The veteran initially requested a personal hearing 
before the Board in Washington, D.C.  However, in a statement 
received in October 1999, the veteran expressed a desire to 
have a hearing before a traveling member of the Board at the 
RO instead of a hearing in Washington, D.C.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a Travel 
Board hearing at the RO.  The RO should then 
notify the veteran of the date, time and place 
of the hearing by letter mailed to his current 
address of record.

Following completion of the hearing, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACK W. BLASINGAME
Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



